—Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered November 16, 1995, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.